Citation Nr: 0844617	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
ionizing radiation. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits for the cause of the veteran's death pursuant 
to the provisions of 38 U.S.C.A. § 1151. 

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from January 1962 to October 1964; he died in 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  By a rating action in January 2003, 
the RO denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  Subsequently, in June 2004, the RO denied her claim 
of entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151.  

In March 2005, the Board remanded the case to the RO for 
procedural and evidentiary development.  In May 2007, the 
Board remanded the case to the RO in order to accord the 
appellant a Travel Board hearing.  

On June 4, 2008, the appellant appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  Subsequently, the appellant submitted additional 
evidence along with a signed waiver of RO jurisdiction of 
those records, pursuant to 38 C.F.R. § 20.1304.  



FINDINGS OF FACT

1.  The veteran died in October 2000 at the age of 61.  The 
immediate cause of death was reported as acute myelogenous 
leukemia.  No other significant condition contributing to 
death was reported on the death certificate.  No autopsy was 
performed.  

2.  At the time of his death, the veteran was not service-
connected for any disability.  

3.  The veteran did not engage in a radiation risk activity 
and there is otherwise no evidence of exposure to ionizing 
radiation during service.  

4.  The veteran's acute myelogenous leukemia (AML) was not 
manifested in service or within the first year after 
discharge, and there is no probative evidence of a causal 
connection between his cancer and service, to include 
exposure to ionizing radiation.  

5.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, to 
include any failure to timely diagnose the AML, and providing 
medical or surgical treatment.  

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 5 
years from the date of his discharge or other release from 
active duty.  



CONCLUSIONS OF LAW

1.  Acute myelogenous leukemia was not incurred during the 
veteran's period of active duty, and may not be presumed to 
have been incurred in service, including as due to radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2008).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.312 (2008).  

3.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2008).  

4.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With respect to the claim for DIC benefits for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151, VA satisfied its duty to notify by means of a letter 
dated in March 2004 from the RO to the appellant which was 
issued prior to the RO decision in June 2004.  As to the 
claims for service connection for the cause of the veteran's 
death and DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318, while the notice provided to the appellant in July 
2005 was not given prior to the to the January 2003 RO 
decision, the notice as provided by the RO prior to the 
transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Those letters informed the appellant 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the RO.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
during the travel board hearing in June 2008, the appellant 
was informed of what the evidence must show to establish her 
claims.  In addition, the October 2003 SOC, the April 2004 
SSOC, the August 2006 SOC, the August 2006 SSOC, and the May 
2008 SSOC each provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. The first two notice 
elements listed in Hupp were not provided in the VCAA letter 
noted above that were issued to the appellant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.  

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
representative reflect that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim.  Moreover, as noted below, the record 
reflects that VA has obtained all relevant evidence.  

Despite initial inadequate notice provided to the appellant 
on the disability rating or effective date elements of her 
claims, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.  

Moreover, at the hearing before the Board in June 2008, the 
submission of additional medical evidence was suggested and 
the file was left open for 60 days for that purpose.   Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
the cause of the veteran's death, entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151, and entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318, 
given that she has been provided all the criteria necessary 
for establishing service connection, and considering that the 
appellant is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  To that extent that there has been any presumed 
prejudicial preadjudicative notice error, if any, it did not 
affect the essential fairness of the adjudication now on 
appeal.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from January 1962 to October 1964.  

The record reflects that the veteran died in October 2000, at 
the age of 61.  A certificate of death, dated in October 
2000, shows that the veteran's death was attributed to acute 
myelogenous leukemia.  No other significant condition 
contributing to death was reported on the death certificate.  
No autopsy was performed.  At the time of his death, the 
veteran was not service-connected for any disability.  

The veteran's service medical records indicate that the 
veteran was treated for sore throat and chest cold in 
January1962.  In March 1962, he was diagnosed with upper 
respiratory infection.  When seen in February 1964, the 
veteran complained of abdominal cramps and diarrhea for the 
past 2 days.  No pertinent diagnosis was noted.  During a 
clinical visit in March 1964, it was noted that the veteran 
had a several day history of left pleuritic chest pain 
without any other symptoms.  The impression was bronchitis.  
The separation examination, conducted in September 1964, did 
not report any findings of cancer; in fact, it was noted that 
the veteran had no serious injuries or illnesses since his 
last physical.  The service medical records do not reflect 
any complaints, findings or diagnosis of any cancer, to 
include AML.  

The appellant's claim for DIC benefits was received in 
October 2000.  Submitted in support of her claim was a 
document regarding the impact of nuclear testing in the 
Pacific from 1946 to 1992; it was noted that nuclear testing 
had contaminated numerous islands and large areas of ocean 
with radiation, including the Marshall Islands.  It was also 
reported that the United States Atomic Energy Commission has 
called the Marshall Islands "by far the most contaminated 
areas in the world."  Also submitted in support of the claim 
was a statement from the appellant, wherein she noted that 
the veteran enlisted in the military during the end of the 
Korean Campaign.  She stated that the veteran was trained and 
served in the Intelligence branch of the military at the 
Hakata Station in Japan.  The appellant indicated that, 
following service, the veteran was employed by a company in 
the Kwajualan Islands, and he participated in the testing of 
U.S. Department of Defense long range missiles.  

The appellant provided a copy of the Kentron Hawaii, Limited 
Employee Secrecy Agreement, signed by the veteran in January 
1965.  

Also submitted in support of the appellant's claims were VA 
medical records dated from February 1999 through October 
2000.  A February 1999 VA progress note indicates that the 
veteran was seen for maxillary sinus tenderness; he was 
placed on medication.  Subsequently, he experienced some 
nausea after about 4-5 days on Septra; he also started 
getting some chills and some low-grade fevers.  He stated 
that he stopped taking Sudafed, but continued on the Septra.  
The diagnostic impression was sinusitis, not improved on 
Septra, probably viral gastroenteritis as well.  These 
records show that the veteran was admitted to a VA hospital 
in October 1999.  At that time, it was noted that the veteran 
had been previously healthy except for constant rectal pain 
for the last several months prior to his admission.  Prior to 
this admission, he was seen at another VA medical center for 
a routine blood work; his white blood count was mildly 
elevated.  A repeat CBC was obtained approximately one week 
prior to the present admission; review by the hem-onc team 
showed that it was of very poor quality.  Some abnormal 
circulating leukocytes were seen.  He had no night sweats, 
fevers, chills, recent infections, lumps or bumps; and, 
except for the rectal pain, he had no gastrointestinal 
symptoms.  The veteran did report a 40 pound weight loss over 
the last 6 months.  During the period of hospitalization, the 
veteran was found to have acute myelocytic leukemia M2.  The 
veteran received a course of chemotherapy.  

In July 2000, the veteran was readmitted to a VA hospital for 
chemotherapy and relapse of AML.  He was reinduced with 
chemotherapy.  He was again readmitted to the hospital in 
September 2000 due to another relapse of his AML, with 
increasing fatigue.  During that period of hospitalization, 
it was noted that the veteran decided not to pursue further 
aggressive treatment with chemotherapy.  On October 3, 2000, 
the veteran was admitted to a VA hospital with sepsis.  It 
was noted that he had an underlying history of AML, which was 
initially diagnosed one year ago, and he was initially 
treated with idarubicin and ARA-C.  This was done in October 
2000, and his post-chemotherapy course was extremely 
complicated.  The veteran developed severe anemia and 
thrombocytopenia due to the chemotherapy.  The veteran was 
felt to be septic on admission, complicating the AML with a 
crisis, and he was felt to be functionally granulocytic with 
almost all of his white cells being blasts.  During 
hospitalization, the veteran developed a gastrointestinal 
blast with a drop in his hemoglobin.  His condition continued 
to deteriorate, and the veteran expired on October 7, 2000.  

In a statement, dated in December 2000, the appellant 
maintained that the veteran had been exhibiting symptoms of 
leukemia since she met him in 1968; he noted that he was 
constantly fracturing his ribs, he always had lymphoma bumps 
on his skin that would come and go, he would get a cold that 
always turned into an infection, and he required a lot of 
sleep and was always tired.  The appellant indicated that the 
veteran was seen at the VA in the1990's for bowel and skin 
problems, but they never did a blood culture or performed a 
bone marrow biopsy.  She argued that, if they had done any of 
those studies, they would have found the leukemia.  She 
stated that it was only when the ulcers in the veteran's 
rectum became so bad and painful that he was unable to sit in 
1999, and he had infected ulcers all over his body, that the 
VA finally did a blood work and discovered the leukemia.  The 
appellant indicated that the veteran was exposed to radiation 
during his military service in Japan from 1962 to 1964; she 
stated that he subsequently worked with the Department of 
Defense on the Marshall Islands, where he was exposed to 
radiation contamination, which later caused the development 
of the AML.  The appellant indicated that she had contacted 
several doctors who confirmed that the type of leukemia that 
the veteran had is very rare and is caused by environmental 
factors.  

Received in March 2003 was a copy of a determination from the 
Social Security Administration, dated in January 2000, 
showing that the veteran was found to be disabled due to 
acute myelogenous leukemia and non-Hodgkin's lymphoma.  It 
was determined that his disability began September 18, 1999.  

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 was received in October 2003.  The 
appellant indicated that the veteran lived with smoldering 
leukemia which was caused from radiation exposure when he was 
a young adult in the military stationed in Japan and also 
while working for Kentron, Hawaii LTD, which did contract 
work for the Department of Defense (DOD).  During this 
period, there were no provisions in place to protect enlisted 
men or employees of the DOD from radioactive exposure; she 
stated that it was that type of exposure that resulted in the 
veteran's cancer and eventual death.  The appellant noted 
that the veteran was intermittently seen and treated at the 
VA hospital during his adult life for symptoms but was not 
diagnosed with this "smoldering" leukemia on a timely 
basis.  She argued that, had he been accurately diagnosed, he 
would have received proper treatment and would possibly still 
be alive today.  

In June 2004, an opinion was provided by a VA nurse 
practitioner based upon review of the claims file.  She 
stated that full review of the medical records show that the 
veteran received accepted and appropriate care for AML/CLL.  
She stated that "the records do not show failure to diagnose 
timely;" in fact, follow-up after initial lab reports was 
within 24 hours.  Proper and timely treatment was provided, 
appropriate referrals were made and transportation was 
arranged for specialty care both to and from SLC.  She 
further stated that care and treatment provided neither 
hastened or caused the veteran's death.  She observed that 
complications can occur when a patient is critically ill; 
however, they were not due to malpractice or negligence.  She 
discussed the file with a VA physician (Dr. A.) and he 
concurred that appropriate care was provided.  

Received in July 2004 were two internet articles; one article 
discussed questions regarding Lymphocytosis, the other one 
discussed acute myeloid leukemia in mice.  Also submitted was 
a copy of a complete blood count (CBC) report, dated June 20, 
1997, which showed findings of lymphcytosis.  

Received in April 2008 were VA treatment reports dated from 
September 1989 to January 1998.  These records show treatment 
mainly for a chronic knee disability.  They also show that, 
in January 1998, the veteran was diagnosed with a viral upper 
respiratory infection.  

Of record is a statement from the U.S. Army Dosimetry Center, 
dated March 20, 2008, indicating that they researched the 
files and were unable to locate any records of exposure to 
ionizing radiation for the veteran.  

In a memorandum, dated April 4, 2008, the RO determined that 
the veteran's dose records showing exposure to ionizing 
radiation either do not exist or cannot be obtained.  It was 
noted that all efforts to obtain the needed information had 
been exhausted and further attempts were futile; based on 
these facts, it was determined that the record was not 
available.  

Of record is a statement from the Department of Energy 
(national Nuclear Security Agency), dated in April 2008, 
indicating that they had no dosimetry records for the veteran 
for the years from 1957 through 2008.  

Following another review of the additional evidence of 
record, in May 2008, a VA examiner concluded that there was 
no new evidence to support the claim that VA failed to 
diagnose the veteran's medical condition in a timely fashion.  
She reiterated statements made in June 2004.  In addition, 
she noted that medical records dated October 6, 2000 show 
that the cause of death was felt to be sepsis, secondary to 
klebsiella pneumoniae, probably with a pulmonar source of 
infection.  She stated that this was superimposed on acute 
lymphocytic leukemia with blast crisis refractory to standard 
therapy, with no functional granulocytes.  

At her personal hearing in June 2008, the appellant noted 
that the veteran was stationed at Hakata Bay in Japan.  She 
stated that they would dive the Hakata Bay, bring up relics 
of fish and eat them.  The appellant related that the bottom 
feeders in that bay eat what is left of the radiation on the 
bottom of the ocean; therefore, upon eating those fish, the 
military personnel became contaminated with the radiation.  
The appellant indicated that the veteran subsequently went to 
work for DOD on Marshall Islands; she explained that, 10 
years later, the Government performed tests on the local 
people and began writing warnings telling people not to drink 
water out the wells in the area as they were contaminated 
with radioactive materials.  The appellant maintained that, 
if the waters were contaminated, so were the fish that the 
veteran and others ate from the island.  The appellant 
indicated that the veteran was diagnosed with smoldering 
leukemia; she stated that he was not tested for any disease 
prior to his discharge from service, but later testing showed 
that he had had leukemia for years.  The appellant argued 
that, because of VA's failure to diagnose the disease and 
their failure to treat the veteran, he suffered his entire 
adult life and died a premature death.  The appellant 
indicated that there was no dose estimate available; she was 
informed that the veteran was not in an area in which the DOD 
obtained radiation dose estimates.  

Submitted in July 2008 was a statement from Dr. Thomas 
Weiner, dated in June 2008, indicating that he had reviewed 
the veteran's chart and he believed that the veteran clearly 
had lymphocytosis as far back as 1996 with some atypical 
lymphocytes noted.  Dr. Weiner indicated that this probably 
represented chronic lymphocytic leukemia.  He stated that it 
would have been normal at that time if either flow cytometry 
on the blood or a bone marrow biopsy with flow cytometry or 
chromosomes were done to determine the nature of his 
lymphocytosis.  

Also submitted in July 2008 were several articles regarding 
leukemia, including the actual risk for a particular 
individual to develop that type of cancer, and the survival 
rate of people with the various types of leukemia.  Among 
these articles was a document regarding the Marshall Islands, 
calling the cancer rate of its population extreme.  


III.  Legal Analysis-S/C for Cause of death.

The appellant is seeking service connection for the cause of 
the veteran's death.  The appellant contends that the 
veteran's death from acute myelogenous leukemia is the result 
of service.  She specifically maintains that the veteran was 
exposed to ionizing radiation while serving in Japan and 
subsequently while working on Marshall Island as a contract 
employee with the Department of Defense.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
cancer may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

A lay person is competent to describe what they observe. 
However, they do not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, she or he cannot 
provide a competent opinion regarding diagnosis and 
causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself. The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The issue at hand does not involve a simple diagnosis; that 
is to say, AML is not a simple diagnosis.  See Jandreau.  The 
claimant is not competent to provide more than simple medical 
observations.  She is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the claimant's lay assertions 
are not competent or sufficient.  

Service connection-radiation exposure.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d) (3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2008).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d) (2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b) (2). Section 3.311(b) (5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b) (5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a) (2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii) 
(2008).  

In this regard, the appellant maintains that the service 
medical records show that the veteran received treatment for 
flu-like symptoms, which reflects the onset of leukemia.  

The veteran died in October 2000.  An October 2000 death 
certificate listed his immediate cause of death as acute 
myelogenous leukemia (AML).  No other significant condition 
contributing to death was reported on the death certificate.  
The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of leukemia or any cancer.  
Pertinent findings were normal on his separation examination 
in September 1964.  

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis of leukemia, a cancer 
that affects the blood cells, or blood abnormality, leukemia 
was not affirmatively shown to have had onset during service.  
38 C.F.R. § 3.303(a).  

Leukemia may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In this case, there is no competent evidence that 
leukemia was manifested during the first year after the 
veteran completed his active service.  The AML was first 
manifested many years after service.  There is no continuity 
of symptomatology to link the AML to service.  38 C.F.R. 
§ 3.303.  The earliest evidence that the veteran had any form 
of cancer was in 1999, approximately 35 years after the 
veteran's separation from active duty.  The Board places 
significant probative value on the approximately three decade 
gap between discharge from military service and the first 
reported medical history of AML.  This tends to establish 
that AML was not present during service or within 1 year of 
separation.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Additionally, there is no competent evidence to support a 
nexus between the veteran's military service and death from 
AML.  Therefore, service connection for the cause of the 
veteran's death, AML, is not warranted on a direct basis.  

The record reflects that the appellant has expressed her 
belief that the veteran's death was related to radiation 
exposure in service.  It is true that the claimant's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159; see Jandreau, supra; 
Buchanan, supra.  While she is competent to testify noticing 
him having fevers, upper respiratory infections, body aches 
and pains, as well as other visible symptoms associated with 
what is called "smoldering leukemia," the appellant is 
incapable of etiologically linking the veteran's fatal 
cancer, AML, to his service.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007); Jandreau.  Any assertion that he had 
leukemia since service is not competent.  Rather, the more 
probative evidence establishes a remote post service onset 
with treatment shortly thereafter.  Neither the VA opinion 
nor the opinion of Dr. Weiner remotely suggests that there 
was evidence to suggest the presence of leukemia until 
decades post-service.  

Radiation

The appellant asserts that the veteran developed leukemia as 
a result of in-service duties which involved exposure to 
radiation in and around the waters of Hakata Bay, Japan.  She 
maintains that such exposure resulted in the veteran's AML 
and death.  Service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  

First, as noted above, there are certain diseases, including 
leukemia, which will be presumptively service connected if 
they are found in a radiation exposed veteran.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the 
veteran does not meet the definition of a radiation exposed 
veteran.  

In the present case, the RO determined in April 2008 that 
there was no record of the veteran's exposure to radiation in 
service.  The RO based this determination on a March 2008 
document from the U.S. Army Dosimetry Center, finding no 
record of the veteran's exposure to radiation, and an April 
2008 document from the Department of Energy (national Nuclear 
Security Agency), indicating that they had no dosimetry 
records for the veteran for the years from 1957 through 2008.  
Based on the evidence above, the Board determines that the 
veteran does not fall within the category of "radiation-
exposed veterans."  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes all forms of leukemia, except chronic lymphatic 
(lymphocytic) leukemia.  However, information from the U.S. 
Army Dosimetry Center and The Department of Energy did not 
confirm that the veteran was exposed to inonizing radiation.  
Furthermore, the appellant has not submitted anything from a 
credible source regarding an alternative dose estimate.  

Lastly, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  As discussed above, there 
is no evidence of AML in the service medical records.  There 
is no competent evidence that it was manifested in the first 
post service year.  There is no continuity of symptoms or 
competent medical opinion to connect it to service.  Given 
the normal findings on examination for retirement in 1964, 
and the passage of many years between service and the 
diagnosis of AML, the preponderance of evidence is against 
direct service connection.  See Maxson, at 1333.  

The veteran served faithfully for many years and the Board 
has considered all possible bases to grant his widow the 
benefits she is seeking.  However, there is simply no 
competent evidence to link the veteran's death to his 
military service.  There is no indication that the veteran 
was exposed to radiation during service.  As discussed above, 
there is nothing in the evidence that would raise 
presumptions under 38 C.F.R. §§ 3.307, 3.309, or 3.311.  
There is nothing in the service medical records indicating 
the fatal AML.  There is no continuity of AML symptomatology 
following service.  There is no medical opinion connecting 
the fatal AML to service.  The competent medical evidence in 
this case forms a preponderance of evidence which establishes 
that the veteran's death was due to a virulent AML that began 
long after service and was in no way connected to service, to 
include exposure to ionizing radiation.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The appellant also maintains that the veteran developed 
leukemia as a result of his exposure to radiation while 
working as a Department of Defense contractor on Marshall 
Islands.  In this regard, the appellant submitted several 
newspaper articles regarding the Marshall Islands and the 
high cancer rates suffered by persons living and stationed in 
the Marshall Islands.  The appellant has submitted several 
articles regarding the Marshall Islands and the high cancer 
rates suffered by persons living and stationed on that 
Island.  

However, civilian employment as a contractor with the 
Department of Defense on the Marshall Islands from 1964 
onward does not qualify as active military service for 
purposes of eligibility for VA benefits.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.7 (2008).  38 C.F.R. § 3.7 
provides for individuals and groups who are considered to 
have performed active military, naval or air service.  But 
while the regulation does provide numerous categories of 
service recognized as active duty, employment in any civilian 
capacity for the period in which the veteran was on the 
Marshall Islands is not listed among those categories.  See 
38 C.F.R. § 3.7.  

The following individuals and groups are considered to have 
performed active military, naval, or air service: (a) aerial 
transportation of mail; (b) those discharged for alienage 
during a period of hostilities unless evidence affirmatively 
shows he or she was discharged at his or her own request; (c) 
Army field clerks; (d) Army Nurse Corps, Navy Nurse Corps, 
and female dietetic and physical therapy personnel; (e) 
aviation camps; (f) cadets and midshipmen; (g) Coast and 
Geodetic Survey, and its successor agencies; (h) Coast Guard; 
(i) contract surgeons; (j) field clerks, Quartermaster Corps; 
(k) lighthouse service personnel; (l) male nurses; (m) 
National Guard; (n) persons heretofore having a pensionable 
or compensable status; (o) drafted persons; (p) Philippine 
Scouts; (q) Public Health Service; (r) Reserves; (s) Revenue 
Cutter Service; (t) training camps; (u) Women's Army Corps; 
(v) Women's Reserves; (w) Russian Railway Service Corps; and 
(x) active military service in other miscellaneous women's 
groups, certain civilian employees during World War I, 
certain civilian employees or volunteers in the defense of 
Wake Island and Bataan during World War II, male civilian 
ferry pilots, civilian personnel assigned to the secret 
intelligence element of the OSS, Guam Combat Patrol, 
Quartermaster Corps Keswick Crew on Corregidor, certain 
United States Merchant Seamen and American Merchant Marines, 
certain civilian Navy IFF technicians, certain U.S. civilians 
of the American Field Service, and certain U.S. civilian 
employees of civilian airlines. 38 C.F.R. § 3.7 (2008).  
Unfortunately, the veteran's employment as a contractor with 
the Department of Defense does not fall under any of the 
recognized categories of active service by civilians.  

Consequently, while these articles support a finding that 
some residents and individuals on Marshall Islands were 
exposed to ionizing radiation as a result of their duties and 
that these employees subsequently developed radiogenic 
diseases as a result of their exposure, these articles do not 
support a finding that the veteran himself was exposed to 
radiation during active military service.  Accordingly, these 
articles do not support the appellant's claim for service 
connection for the cause of the veteran's death, as secondary 
to exposure to ionizing radiation.  

In sum, the absence of competent evidence establishing that 
the veteran was exposed to ionizing radiation does not 
require any further development of this claim, to include 
forwarding the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet. App. 200 (1998).  Thus, the veteran 
is also not entitled to service-connection pursuant to the 
provisions contained within 38 C.F.R. § 3.311 (2008).  

The Board concludes that the veteran was not exposed to 
radiation during service.  Furthermore, the fatal disease 
process was not manifested during service or within one year 
of separation and is not otherwise due to service.  The Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


IV.  Legal Analysis-DIC/38 U.S.C.A. § 1151.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997.  A review of the record reveals that 
the appellant's claim for DIC benefits was received in 
October 2003.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2008).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, she is not prejudiced in the disposition of 
his claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The appellant seeks DIC benefits pursuant to 38 U.S.C. 
§ 1151.  She contends that the veteran's life may have been 
extended if the VA had diagnosed AML in a timely manner.  She 
maintains that the veteran suffered from symptoms of the 
disease for many years, and that a blood test in June 1997 
that showed lymphocytosis went unrecognized as evidence of 
the disease that led to the veteran's death.  This is not 
supported by the competent evidence.  In making this 
determination, the Board relies primarily on the medical 
opinion of a VA nurse practitioner, who conducted a thorough 
review of the veteran's claims folder in June 2004.  Her 
conclusions were that follow-up after initial lab reports was 
within 24 hours; she observed that proper and timely 
treatment was provided, appropriate referrals were made, and 
transportation was arranged for specialty care both to and 
from SLC.  The nurse practioner's opinion was confirmed by a 
VA physician, Dr. A.  Subsequently, in an addendum to the 
above opinion, in May 2008, the VA examiner stated that there 
was no new evidence to support the claim that VA failed to 
diagnose the veteran's medical condition in a timely fashion.  

The Board has also considered a medical statement from Dr. 
Thomas Weiner, dated in June 2008, indicating that the 
veteran showed a finding of lymphocytosis as far back as 
1996, with some atypical lymphocytes noted, which probably 
represented chronic lymphocytic leukemia.  However, the Board 
finds that Dr. Weiner's speculative statement is not proof of 
direct causation of the veteran's AML due to VA failure to 
diagnose the cancer in a timely manner.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (by using the term "could," 
without supporting clinical data or other rationale, doctor's 
opinion simply was too speculative to provide the degree of 
certainty required for medical opinion).  The Board places a 
low probative value on this medical opinion; it is phrased in 
general nature and did not supply a supporting rationale.  

A careful review of Dr. Weiner's statement reveals that, this 
medical opinion does little more than suggest that earlier 
diagnosis of the veteran's AML was possible.  Nevertheless, 
while the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although upon an initial review Dr. Weiner's statement 
appears to support the appellant's claim, a close reading 
shows that it does not.  His opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that VA may have determined the nature of the 
laboratory studies in 1996; he does not factually establish 
or explain the sequence of medical causation using the facts 
applicable in the case.  

The Board has considered the appellant's beliefs that VA 
failed to properly diagnose and treat the veteran's fatal AML 
but this is unsupported by the medical evidence. As noted, 
there is no competent medical evidence or opinion of record 
that demonstrates that VA's failure to diagnosis and properly 
treat the veteran proximately caused the veteran's death.  In 
fact, the medical statement from the VA shows that VA did not 
fail to exercise the degree of care that would be expected of 
a reasonable health care provider. The appellant's own 
opinion to the contrary is noted, but this is not competent 
medical evidence.  

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.  

As to whether compensation is warranted under 38 U.S.C.A. 
§ 1151, there are two competent opinions of record.  While 
the Board recognizes that lay statements may serve to support 
claims by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. § 3.303(a); See 
Jandreau, supra; see Buchanan, supra.  However, the issue in 
this case is a complex matter which requires specialized 
training for a determination as to causation, standard of 
care, foreseeability, etc., and it is therefore not 
susceptible of resolution by lay opinions.  

The Board does not doubt the appellant's sincerity; however, 
the file does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has 
submitted no competent evidence which tends to substantiate 
her contentions that the veteran suffered additional 
disability or death due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment 
to the veteran, or an event not reasonably foreseeable.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.  


V.  DIC benefits pursuant to 38 U.S.C.A. § 1318.

As noted, the veteran was not service-connected for any 
disability during his lifetime.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. 
§ 3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service- connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims. Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection had not been established for any disability.  
Thus, the veteran was never rated totally disabled as a 
result of a service-connected disability nor had the veteran 
applied for compensation.  As such, the appellant does not 
meet the requirements to receive DIC benefits as a result of 
the veteran's death.  Accordingly, the appellant's claim of 
entitlement to DIC benefits is precluded as a matter of law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


